Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2020 and 01/25/2021 have been considered.	 

      Allowable Subject Matter
4.	Claims 1-9 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a drive transmission device comprising an elastic member configured to move the follower gear from a state in which the follower gear is not rotated by the driving gear to a state in which the follower gear is rotated by the driving gear; wherein transmission of the driving force from the driving gear to the follower gear and transmission of the driving force from the intermediate gear to the output gear are disabled, in a non-transmission state, and wherein in a transmission state:
(i) the follower gear is moved by an elastic force of the elastic member to enable rotation of the follower gear by the driving force from the driving gear, and thereafter,


      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	-    Chino [10,704,610] discloses an image forming apparatus.
	-    Suzuki [9,239,557] discloses an image forming apparatus.
	-    Sakurai [8,150,296] discloses an image forming apparatus.
	-    Hayakawa [8,036,567] discloses an image forming apparatus.
	-    Morimoto et al. [7,793,933] disclose an image forming apparatus.
	    
        Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.

Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        02/13/21